Exhibit 99.2 ECRV Hanover Hospitality Leaseco, LLC ECRV Clinton Leaseco, LLC ECRV FM Leaseco, LLC Combined Financial Statements December 31, 2007 and 2006 Conner & Associates, PC Certified Public Accountants ECRV Hanover Hospitality Leaseco, LLC ECRV Clinton Leaseco, LLC ECRV FM Leaseco, LLC Table of Contents December 31, 2007 and 2006 and ECRV Hanover Hospitality Leaseco, LLC for the period June 16, 2006 (date of inception) to December 31, 2007 ECRV Clinton Leaseco, LLC for the period March 08, 2007 (date of inception) to December 31, 2007 ECRV FM Leaseco, LLC for the period May 10, 2007 (date of inception) to December 31, 2007 Report of Independent Registered Public Accounting Firm 1 Combined Balance Sheets 2 Combined Statements of Operations 4 Combined Statements of Member’s Equity 5 Combined Statements of Cash Flows 6 Notes to the Combined Financial Statements 8 Conner & Associates, PC CERTIFIED PUBLIC ACCOUNTANTS 110 SOUTH
